We base our concurrence in the conclusion reached by the Presiding Judge upon section 8790 of the Code of 1923. We think that this section invested the circuit court in a case of this character, where default is made by a defendant, with the power, in its discretion, to dismiss the defendant's *Page 500 
appeal and to issue a writ of procedendo to the lower court ordering that court to carry out its judgment. The whole proceeding is statutory, and we are of the opinion that section 8790, supra, contains the necessary statutory authority to confer power on the circuit court to issue the writ, and that this section supersedes the opinions in Moore v. City of Birmingham, 12 Ala. App. 619, 68 So. 540; State ex rel. City of Birmingham v. Fort, 12 Ala. App. 632, 67 So. 734, and other cases of similar import.